Case 0:19-cv-61007-JIC Document 12 Entered on FLSD Docket 05/23/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.19-61007-CIV-COHN/SELTZER

 RYAN TURIZO, individually and on
 behalf of aII others similarly situated,

               Plaintiff,

 vs.

 CERTIFIED ASSOCIATES, LLC, d/b/a
 CERTIFIED MARIJUANA DOCTORS.COM,

               Defendant.


 ____________________________________/


                                   SCHEDULING ORDER

        THIS CAUSE is before the Court on the Scheduling Conference held on May

 22, 2019, before the undersigned. Trial in this cause is set for the two-week trial period

 commencing April 13, 2020. In addition to the deadlines set by the Honorable James I.

 Cohn, United States District Judge, the following pretrial deadlines are hereby set in this

 matter. To the extent that this Order conflicts with the Local Rules, this Order

 supersedes the Local Rules.

               Parties Exchange Rule
               Rule 26(a) (1) Initial Disclosures        June 21, 2019

               Joinder of Parties and
               Amendment of Pleadings                    July 8, 2019

               Fact Discovery Completed                  January 9, 2020

               Expert Discovery Completed                January 23, 2020

               Dispositive Pretrial Motions
               and Motions to Exclude or
               Limit Expert Testimony                    February 6, 2020

               Mediation Completed                       March 12, 2020

               Motions in Limine                         March 26, 2020
Case 0:19-cv-61007-JIC Document 12 Entered on FLSD Docket 05/23/2019 Page 2 of 2




                Responses to Motions in Limine,
                Joint Pretrial Stipulation and
                Designation of Deposition
                Excerpts for Trial                        April 6, 2020


                Submission of Voir Dire
                Questions and Objections                  Day of Calendar Call
                to Deposition Designations1               (April 9, 2020)

        Failure to timely file a joint pretrial stipulation will lead to the dismissal of

 the action or the striking of defenses as appropriate.

        DONE AND ORDERED in Chambers, in Fort Lauderdale, Florida, this 22nd day

 of May 2019.




 Copies to:

 Honorable James I. Cohn
 United States District Judge

 All counsel of record and
 any unrepresented parties




                1
                  Prior to the filing of any objections to deposition designations, the parties
 must confer in an effort to reduce or eliminate these objections.
                                               2
